significant index no department of the treasury internal_revenue_service washington d c e tax_exempt_and_government_entities_division sep set ep caaz re ein - pn plan_sponsor dear this letter constitutes notice that approval has been granted for your request for an for automatic_extension for amortizing the unfunded liabilities as of january the above-named plan this approval applies to such unfunded liabilities which are described in sec_431 and sec_431 of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning january identified in your application submission that are established as of january shown in the table below this approval will extend the amortization periods for years and applies to the eligible amortization charge bases as as type of base outstanding amount as of remaining amortization date established period before charge before extension extension a o n o g b plan change assumption change plan change pian change plan change plan change plan change plan change plan change i n o c o c remaining amortization _ type of base outstanding amount -_ established date as of charge period before before extension extension - plan change assumption change plan change -assumption change plan change plan change plan change experience loss assumption change experience loss experience loss experience loss plan change experience loss plan change experience loss experience loss011 experience lo sec_12 experience loss assumption change plan change experience loss plan change experience loss the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan’s actuary that i ii iii _ iv absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years the plan_sponsor has adopted a plan to improve the plan's funding status the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and the notice required under paragraph d a of the code and section dollar_figure or revproc_2010_52 has been provided in granting this ruling it is expected that i ii iii the plan's assumptions and methods will be reviewed and updated as appropriate so that each prescribed assumption is applied in accordance with applicable law and regulations each other assumption is reasonable taking into account the experience of the plan and reasonable expectations and such other assumptions in combination offer the best estimate of anticipated experience under the plan and the plan_sponsor obtained the appropriate approvals for any changes in assumptions or funding methods whether through an individual private_letter_ruling or by qualifying for automatic approvals available in the code treasury regulations or other generally applicable guidance furthermore we are not expressing any opinion as to the accuracy of any material submitted with your request your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees of the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa we have sent a copy of this letter to the manager ep classification in columbus ohio to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance concerning this matter please contact id yat - sincerely yours david m ziegler manager employee_plans actuarial group cc
